Title: To George Washington from William Reynolds, 20 October 1789
From: Reynolds, William
To: Washington, George


          
            Sir
            Virginia York 20th October 1789
          
          The vicissitudes of fortune all Men are subject to, and perhaps few have experienc’d the truth of the observation more severely than myself. A small inheritance from my Father, somewhat accumulated from five years close and successfull application to business previous to the War, had encouraged me to look forward with satisfaction. but a series, I may say of almost uninterrupted ill success in trade during the War, in addition to receiving most of my specie debts in paper, hath reduced my funds so low, as to prevent my attempting to retreive those losses by pursuing the same line of business, finding myself at present

posses’d of little else except a large family depending on my efforts for their support. under those circumstances I was induced to request our Representative Colo. Griffin to offer my name as a Candidate for yr favour to some appointmt under the Federal Govermt. I rely on your goodness, in construeing this in the light I mean it which is truly to convey to you, the reasons which prevaild on me to ask employment of my Country, and to assure you it did not proceed from a desire of adding to a fortune already easy but purely to aid me in the support of an unfortunate family. I am with the greatest respect, & esteem sir Yr mo. Obedt Servt
          
            Wm Reynolds
          
        